Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10/28/2021 has been entered.
 
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 10/28/2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Response to Arguments
Applicant's arguments filed 10/28/2021 have been fully considered but they are moot in view of new ground(s).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-4, 7, 19, 45-48, 50, and 52 are rejected under 35 U.S.C. 103 as being unpatentable over Boon (US 20160192396) in view of Moon et al. (US 20170230986), which claims priority to provisional application (US 62109213, 20150129).

Regarding claim 1, Boon discloses a method performed by a wireless transmit/receive unit (WTRU) (FIG. 3, User Equipment), the method comprising:
receiving downlink control information (DCI) (control information is included in a UL grant for a LAA carrier. A number of transport blocks scheduled by the UL grant is one for the multiple subframe transmission.
To achieve DCI signaling overhead reduction, an uplink multiple coding scheme (UL MCS) and a UL resource allocation (such as resource block assignment and demodulation reference signal (DM-RS) cyclic shift and orthogonal cove code (OCC) index) are common for all the UL subframes/HARQ processes/transport blocks allocated; [0118-0119]), the DCI comprising: 
(FFP configuration information is configured and/or reconfigured by an L1 signaling such as PDCCH/EPDCCH signaling. FFP configuration is included in a PDCCH/EPDCCH UL grant that schedules a UL transmission on an LAA carrier; [0107].
It is well known in the art that DCI (i.e. DCI format 0) is for uplink grant); and
an indication of one or more parameters associated with a Clear Channel Assessment (CCA) occasion, the CCA occasion corresponding to a time period to conduct one or more CCAs (If the channel is occupied, the UE skips the FFP and performs CCA just before the start of the next FFP. UE skips one subframe and performs CCA again just before the start of the next subframe that is within the same FFP for the FFP that is longer than one subframe. If the CCA then indicates the channel is unoccupied, the UE transmits during up to the remaining maximum channel occupancy time within the same FFP; [0105].
FFP configuration is included in a PDCCH/EPDCCH UL grant that schedules a UL transmission on an LAA carrier; [0107]),
the one or more parameters associated with a DCI format for uplink grant (FFP configuration information is configured and/or reconfigured by an L1 signaling such as PDCCH/EPDCCH signaling. FFP configuration is included in a PDCCH/EPDCCH UL grant that schedules a UL transmission on an LAA carrier; [0107].
FFP is associated with uplink grant (DCI format 0));
(UL transmission on a LAA carrier is scheduled by a UL grant. Upon reception of a UL grant that is in a UL period or a DL period, a UE performs CCA check on the first available CCA slot and transmits in the first available FFP if a channel is unoccupied; [0114]);
identifying the CCA occasion based at least on the determined start time for the UL transmission and at least one of the one or more parameters associated with the CCA occasion indicated in the DCI (UL transmission on a LAA carrier is scheduled by a UL grant. Upon reception of a UL grant that is in a UL period or a DL period, a UE performs CCA check on the first available CCA slot and transmits in the first available FFP if a channel is unoccupied. If the channel is occupied, the UE tries CCA check again on a next available CCA slot. a CCA slot is available before a next FFP. In another embodiment, a CCA slot is available before a next subframe within the same FFP; [0114-0115]), 
wherein the CCA occasion is before the determined start time for the UL transmission (before a UE transmits on a subframe 1250, 1350, the UE performs CCA; [0104]);
performing the one or more CCAs on a channel during the CCA occasion (Upon reception of a UL grant that is in a UL period or a DL period, a UE performs CCA check on the first available CCA slot; [0114]);
determining whether the channel is available based on the one or more CCAs; and sending the UL transmission at the determined start time via the channel on a condition that the channel is determined to be available (UE performs CCA check on the first available CCA slot and transmits in the first available FFP if a channel is unoccupied. If the channel is occupied, the UE tries CCA check again on a next available CCA slot; [0114]).
Boon does not expressly disclose at least one of the one or more parameters associated with a duration of the CCA occasion; and the duration of the CCA occasion is based at least in part on the at least one of the one or more parameters associated with the duration of the CCA occasion.
In an analogous art, Moon discloses at least one of the one or more parameters associated with a duration of the CCA occasion; and the duration of the CCA occasion is based at least in part on the at least one of the one or more parameters associated with the duration of the CCA occasion (FIG. 7; it is assumed that a fixed frame period is 10 ms and an FBE-based LAA-LTE eNB performs CCA in sub-frame #0. If the FBE-based LAA-LTE eNB is subject to the scheme 1 and satisfies a performance timing condition according to the scheme (i.e., when the FBE-based LAA-LTE eNB continually fails in CCA K times as a second eNB or fails in CCA by a predetermined rate (X %) or more for time T) while performing CCA at a given time point (CCA timing adjustment), the second eNB does not perform CCA and transmission for the current fixed frame period, but performs CCA in sub-frame #0 for the next fixed frame period. If the second eNB succeeds in CCA, the second eNB performs transmission from the corresponding sub-frame, and if not, the second eNB retries CCA in the next sub-frame. The second eNB performs transmission if the CCA succeeds and repeatedly retries CCA if not. Second eNB searches for suitable CCA timing while performing CCA in every sub-frame. If the second eNB fails to find suitable CCA timing (i.e., a CCA opportunity to find a clear channel) for L fixed frame periods, the second eNB may maintain the current CCA time point or may perform another operation, for example, an operation of changing an operating frequency. In the scheme 2, the fixed frame period may be updated or maintained after suitable CCA timing is found, as in the scheme 1-(a) and the scheme 1-(b). Here, 704 illustrates an example in which the second eNB updates the fixed frame period from the corresponding sub-frame to a new frame 713 after finding suitable CCA timing 711. Here, 702 illustrates an example in which the second eNB finds suitable CCA timing 701 and then returns to the original fixed frame period without continually maintaining the found CCA timing 701; [0121-0122]).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to add the features taught by Moon in the system of Boon in order to efficiently control clear channel assessment (CCA) timing, and thus provide fairness in a wireless communication system using an unlicensed band (Moon; [0031-0032]).

Regarding claim 2, the combination of Boon and Moon, particularly Boon discloses wherein the channel is an unlicensed channel (process uplink and downlink channels on unlicensed spectrum; [0046]).

Regarding claim 3, the combination of Boon and Moon, particularly Boon discloses wherein receiving the DCI comprises receiving an indication of at least a start (An FFP is fixed or configurable by a network. For example, the FFP is configured from the range of 1 ms to 10 ms; [0101].
the FFP configuration is included in a PDCCH/EPDCCH UL grant that schedules a UL transmission on an LAA carrier; [0107].
the UE determines an FFP start times as P.times.k+t.sub.0, where k.epsilon.[0, . . . K-1], t.sub.0 is the start time of the current UL period and P is the configured FFP duration; [0110]).

Regarding claim 4, the combination of Boon and Moon, particularly Boon discloses wherein identifying the CCA occasion further comprises identifying the CCA occasion based at least in part on whether the UL transmission is within the block of UL subframes (A UL transmission on a LAA carrier is scheduled by a UL grant. Upon reception of a UL grant that is in a UL period or a DL period, a UE performs CCA check on the first available CCA slot and transmits in the first available FFP if a channel is unoccupied. If the channel is occupied, the UE tries CCA check again on a next available CCA slot. a CCA slot is available before a next FFP. In another embodiment, a CCA slot is available before a next subframe within the same FFP; [0114-0115]).

Regarding claim 7, the combination of Boon and Moon, particularly Boon discloses wherein the UL grant further indicates a time allocation of a range of the one or more subframes and a duration of the time allocation (An FFP is fixed or configurable by a network. For example, the FFP is configured from the range of 1 ms to 10 ms; [0101].
FFP configuration is included in a PDCCH/EPDCCH UL grant that schedules a UL transmission on an LAA carrier; [0107]).

Regarding claim 19, the combination of Boon and Moon, particularly Boon discloses wherein the DCI is received from a network entity, the network entity being at least one of: an evolved NodeB (eNB or a cell (To achieve DCI signaling overhead reduction, an uplink multiple coding scheme (UL MCS) and a UL resource allocation (such as resource block assignment and demodulation reference signal (DM-RS) cyclic shift and orthogonal cove code (OCC) index) are common for all the UL subframes/HARQ processes/transport blocks allocated; [0119]).

Regarding claim 45, the claim is interpreted and rejected for the reasons cited in claim 1.
Regarding claim 46, the claim is interpreted and rejected for the reasons cited in claim 2.
Regarding claim 47, the claim is interpreted and rejected for the reasons cited in claim 3.
Regarding claim 48, the claim is interpreted and rejected for the reasons cited in claim 4.
Regarding claim 50, the claim is interpreted and rejected for the reasons cited in claim 19.
.

Claims 42 and 51 are rejected under 35 U.S.C. 103 as being unpatentable over Boon in view of Moon and further in view of Wang (US 20130039297).

Regarding claim 42, the combination of Boon and Moon, particularly Boon discloses receiving the indication of at least the start of the block of UL subframes and the length of the block of UL subframes (An FFP is fixed or configurable by a network. For example, the FFP is configured from the range of 1 ms to 10 ms; [0101].
the FFP configuration is included in a PDCCH/EPDCCH UL grant that schedules a UL transmission on an LAA carrier; [0107].
the UE determines an FFP start times as P.times.k+t.sub.0, where k.epsilon.[0, . . . K-1], t.sub.0 is the start time of the current UL period and P is the configured FFP duration; [0110]).
The combination of Boon and Moon does not expressly disclose receiving a group DCI, and decoding the group DCI with a Radio Network Temporary Identifier (RNTI) corresponding to the group DCI.
In an analogous art, Wang discloses receiving a group DCI, and decoding the group DCI with a Radio Network Temporary Identifier (RNTI) corresponding to the group DCI (One of the RRC message parameter may contain a group identity information (e.g., a group-radio network temporary indicator (G -RNTI) which can be used to obtain the Downlink Control Information ( DCI) by decoding the PDCCH. In other words, the RRC message may assign each UE group an identity, and this group identity information may be used in the PDCCH to indicate the DL/UL assignment information for the aggregate transmission. For example, parameters such as G-RNTI and/or SPS C-RNTI may be encoded and/or decoded with the cyclic redundant code (CRC) of the DCI in the PDCCH; [0034]
UEs may blindly decode the control region 50 and obtain a plurality of DCIs with different identifiers such as C-RNTI, G-RNTI, P-RNTI, SI-RNTI, SPS C-RNTI, . . . . For example, a UE is previously assigned with a group identifier G -RNTI# in a previously transmitted RRC message, then the UE may decode a DCI by the G -RNTI# and the DCI may indicate that the UE's DL resource is allocated in a resource block#22 (RB#22) in the data region 52; [0045]).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to add the features taught by Wang in the system of Boon and Moon in order to enable transmitting of aggregated data from the base station using the same control signaling, thus reducing control signal overhead, and avoiding the need for transmitting specific downlink assignment messages or uplink grant messages over a physical downlink control channel (PDCCH) (Wang; [0029]).

Regarding claim 51, the claim is interpreted and rejected for the reasons cited in claim 42.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to OUSSAMA ROUDANI whose telephone number is (571)272-4727. The examiner can normally be reached 8:30 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, UN C CHO can be reached on (571) 272 7919. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/OUSSAMA ROUDANI/Primary Examiner, Art Unit 2413